243 F.2d 834
Charles H. MARSHALL, Appellant,v.Wilber M. BRUCKER, Secretary of the Department of the Army, Appellee.
No. 13567.
United States Court of Appeals District of Columbia Circuit.
Argued April 11, 1957.
Decided April 26, 1957.
Petition for Rehearing In Banc Denied May 21, 1957.

Appeal from the United States District Court for the District of Columbia, Richmond B. Keech, District Judge.
Appellant filed a brief pro se, and his case was treated as submitted thereon.
Mr. Donald B. MacGuineas, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George C. Doub, Messrs. Paul A. Sweeney and Howard E. Shapiro, Attys., Dept. of Justice, were on the brief for appellee.
Mr. Edward H. Hickey, Atty., Dept. of Justice, at the time record was filed, also entered an appearance for appellee.
Before BAZELON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
We are agreed that Harmon v. Brucker, 1957, 100 U.S.App.D.C. ___, 243 F.2d 613, is controlling here. If the question were open, Judge Bazelon would reverse for the reasons stated in his dissent in Harmon and Judge Fahy would wish to consider the question anew.


2
Affirmed.